Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 2/21/2019, in which, claims 1-16 are pending. Claims 1 and 10 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 2/21/2019 are accepted.

Specification
The disclosure filed on 2/21/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and dependent claims 11-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites: “supplies it to a client.” It is not clear what “it” is as recited in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites: “said proof of attribute” and “the cryptographic key.” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claim 15 and dependent claim 16 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 15-16 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "system" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180019879 A1 (hereinafter ‘Kravitz’).

As regards claim 1, Kravitz (US 20180019879 A1) discloses: A method for the secured processing of a proof of authorization request of a unit requesting a proof of authorization, (Kravitz: Fig. 2A (steps 201-202), ¶34, i.e., the certificate request (i.e., proof of authorization))

wherein a registration entity performs a check of a blockchain data structure and of the transaction secured by the blockchain and, (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain)
in the event of a successful check, forwards the proof of authorization request to a certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing a check of the transaction on the blockchain and upon verification responding to the ECA)

Claims 10 and 15 recite substantially the same features recited in claim 1 above and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 2, Kravitz discloses the method as claimed in claim 1, wherein the certification entity issues the proof of authorization and supplies it to a client. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, responding to the entity making the request)

claim 3, Kravitz discloses the method as claimed in claim 1, wherein the transaction comprises information compiled by a client and associated with the proof of authorization request, said proof of attribute is an attribute, an authorization, a role or public cryptographic key and, wherein the cryptographic key is an identifier or name of a unit requesting the proof of authorization. (Kravitz: Fig. 2A, ¶46)

As regards claim 4, Kravitz discloses the method as claimed in claim 1, wherein the check of the blockchain data structure by the registration entity comprises a verification of a blockchain length or of blocks preceding and following a block to be checked. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., verification of the transaction on the blockchain inherently requires verification of blockchain length and blocks per the blockchain technology. See e.g., US 20160292672 A1, ¶3-¶4)

As regards claim 5, Kravitz discloses the method as claimed in claim 1, wherein the check of the transaction by the registration entity comprises a verification of data in the transaction to determine whether an affiliation with the registration entity or with the certification entity associated with the registration entity is identified. (Kravitz: Fig. 2A, 

Claim 11 recites substantially the same features recited in claim 5 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 6, Kravitz discloses the method as claimed in claim 1, wherein a check of the transaction by the registration entity comprises a verification to determine whether, at least on account of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. (Kravitz: Fig. 2A, ¶31-¶34, ¶45-¶47, i.e., performing the verification of data in the transaction to issue a token/certificate)

Claim 12 recites substantially the same features recited in claim 6 above and is rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 7, Kravitz discloses the method as claimed in claim 1, wherein, in the proof of authorization request, a request is made to issue a digital certificate or a security 

As regards claim 8, Kravitz discloses the method as claimed in claim 1, wherein the registration entity takes further transactions, in wherein said further transactions with details of third parties for the trustworthiness of a requesting unit, into account in the check of the transaction. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶45-¶47, i.e., TCA performing the checks)

Claim 14 recites substantially the same features recited in claim 8 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Kravitz discloses the method as claimed in claim 1, wherein an issue transaction of the issuing of the proof of authorization is formed and is inserted into the blockchain data structure, based on the issued proof of authorization. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶45-¶47, i.e., storing the token on the blockchain)

Claim 16 recites substantially the same features recited in claim 9 above and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 13, Kravitz discloses the registration entity as claimed in claim 10, furthermore suitable for generating an extension, which confirms blockchain-based processing of the proof of authorization request, and for forwarding the extension to the certification entity for inclusion in an issued proof of authorization. (Kravitz: Fig. 2A, ¶7-¶9, ¶31-¶34, ¶38, ¶45-¶47, i.e., issuing additional data such as counter field i.e., extension, along with token to be included along with the issued token)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432